Citation Nr: 1743270	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-37 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a muscle disorder, to include fibromyalgia and myofascial pain syndrome.  

2.  Entitlement to a disability rating in excess of 10 percent prior to February 4, 2011 for lumbosacral spondylosis with facet joint arthropathy (degenerative arthritis).

3.  Entitlement to a rating in excess of 20 percent from February 4, 2011 for lumbosacral spondylosis with facet joint arthropathy (degenerative arthritis).

4.  Entitlement to an earlier effective date for service connection for lumbosacral spondylosis with facet joint arthropathy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2010 and August 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The October 2010 rating decision continued the denial of service connection for myofascial pain syndrome.  In November 2015, the Board reopened the Veteran's claim of entitlement to service connection for a muscle disability and remanded it for additional development.  The Board recharacterized the Veteran's service connection claim for myofascial pain disorder more broadly to include any muscle disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In November 2015, the Board also remanded the Veteran's claim of entitlement to service connection for a low back disability.  In an August 2016 rating decision, the RO granted service connection for lumbosacral spondylosis and assigned a 10 percent evaluation effective January 13, 2009 and a 20 percent disability evaluation effective February 4, 2011.  The Veteran filed a notice of disagreement (NOD) with the disability rating in August 2016.  In the August 2016 NOD, the Veteran also expressed disagreement with the effective date of the award of service connection for a lumbar spine disability.  The RO did not issue a statement of the case as to the effective date issue.  When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2016).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29 (2016).  Where there has been no issuance of a SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the November 2015 remand, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In January 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to an earlier effective date for service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with fibromyalgia and myofascial pain syndrome. 

2.  The Veteran's fibromyalgia and myofascial pain syndrome were first manifested many years after his service and have not been medically related to his service or a service-connected disability. 

3.  Prior to February 4, 2011, the Veteran's lumbar spine disability manifested by, at worst, forward flexion limited to 70 degrees and a combined range of motion of 190 degrees.  There were no associated neurological abnormalities found on examination, nor any evidence of physician-prescribed bedrest.   

3.  From February 4, 2011, the Veteran's lumbar spine disability manifested by, at worst, forward flexion limited to 40 degrees with no ankylosis of the thoracolumbar spine.  There were no associated neurological abnormalities found on examination, nor any evidence of physician-prescribed bedrest.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia and myofascial pain syndrome are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for a rating in excess of 10 percent prior to February 4, 2011 for a lumbar spine disability are not met. 38 U.S.C.A. §§ 1155; 5107 (West 2014); 
38 C.F.R. §§ 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).

3.  The criteria for a rating in excess of 20 percent from February 4, 2011 for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service Connection for a Muscle Disability

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts that his muscle disability is related to service or to a service-connected disability to include his service-connected nephrolithiasis and lumbar spine disabilities.  See January 2015 Hearing Transcript.  
The evidence shows that the Veteran has a diagnosis of fibromyalgia/myofascial pain syndrome.  See January 2017 VA Examination.  The issue that remains disputed is whether the Veteran's current muscle disability is related to service or a service connected disability.   

The Veteran asserts that his muscle disability has been continuous since his in-service endorsements of chest pain and the onset of his service-connected nephrolithiasis.  Indeed, an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Unfortunately, fibromyalgia and myofascial pain syndrome are not listed chronic diseases.  Therefore, service connection via the demonstration of continuity of symptomatology for these disabilities is not applicable in the present case. 

Furthermore, while the Veteran's service treatment records show complaints of chest pain, they are silent for a diagnosis of a muscle disability.  In addition, the Veteran's clinical evaluation at separation was normal. The Veteran's post-service treatment records do not a diagnosis of myofascial pain syndrome until March 2001, over 24 years after separation.  See VA Treatment Records.  Thus, the Board finds the Veteran's statements less probative on the issue of whether his current disability is related to his service.

In a January 2016 medical opinion, the VA examiner stated, "Doctors don't know what causes fibromyalgia, but it most likely involves a variety of factors working together.  Since the literature does not specifically know the causes of fibromyalgia/ it is this examiner's opinion that it would be merely speculative to offer an opinion as to the likely cause or aggravation of this Veteran's fibromyalgia.  Therefore it is this examiner's opinion it would be merely speculation to offer an opinion as to whether or not the Veteran's nephrolithiasis is a likely cause or aggravation of this Veteran's fibromyalgia.  Since the literature does not specifically know the causes of fibromyalgia, it is this examiner's opinion that it would be also mere speculative as to offering an opinion as to whether the Veteran's myofascial pain syndrome/fibromyalgia is otherwise related to his active duty service."   The examiner cited to medical literature in support of his opinion.  

When an examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner made it clear why an explicit opinion was not possible.   Specifically, there is a lack of medical knowledge surrounding the causes of fibromyalgia and myofascial pain syndrome.  The examiner essentially stated that their cause is unknowable through current medical research. 

The Board finds that the VA examiner's opinions are highly probative to the inherently medical question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The examiner's opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the private records that are contemporaneous to service, the post-service treatment records and examinations, and the lay statements of the Veteran.  Finally, it was based on the current state of medical knowledge.

To the extent that the Veteran also claimed that his now service-connected back pain triggered the myofascial pain syndrome, given the overarching nature of January 2017 medical opinion, i.e. there is no way of determining whether anything triggered or aggravated the Veteran's muscle disability, the Board finds that the evidence of record does not show that service connection is warranted on a direct or secondary basis.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection, on a direct or secondary basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Finally, the Board has also considered the Veteran's assertions that his muscle disability is related to service or his service-connected disabilities.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the Veteran is not competent to opine as to the etiology of his current muscle disability.  Such opinions require medical expertise, and reviewing examiners in this case have found that medical science has not yet determined what causes the Veteran's disabilities. 

In reviewing the evidence to include the lack of symptoms in service, the length of time between separation and diagnosis of a muscle disability, and the January 2016 VA medical opinion, the Board finds the evidence is not sufficient to show that the Veteran's muscle disability was related to service or to a service-connected disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating for Lumbosacral Spondylosis with Facet Joint Arthropathy

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); VAOPGCPREC 9-98.

The Veteran's lumbar spine disability is currently rated under Diagnostic Code (DC) 5237.  Under the rating schedule, Intervertebral Disc Syndrome (IVDS) preoperatively or postoperatively is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5237. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

Normal ROM for the thoracolumbar spine is 0 to 90 degrees on forward flexion, and 0 to 30 degrees in all other planes.  See 38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5237.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the Spine provides that any neurologic abnormalities be evaluated separately under an appropriate diagnostic code.
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran asserts that his lumbar spine disability is more disabling than reflected in the 10 percent prior to February 4, 2011 and the 20 percent rating assigned from February 4, 2011.

Prior to February 4, 2011

The Veteran was afforded a VA spine examination in March 2010.  On physical examination the examiner reported the lumbosacral spine showed no abnormality of color, no deformity, and no swelling.  The Veteran had a fairly normal gait.  There was slight kyphosis.  There was pain to tenderness over the paravertebral muscles.  The Veteran showed forward flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 30 degrees with pain.  Combined range of motion 190 degrees.  On repetitive use testing, the Veteran did not show additional limitation in function or range of motion.  

The evidence shows the Veteran's lumbar spine disability symptoms more nearly approximate the criteria for a 10 percent rating prior to February 4, 2011.  The medical evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion less than 120 degrees.  The medical evidence is also silent for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis reversed lordosis, or abnormal kyphosis.  The Board acknowledges that "slight kyphosis" was indicated on his examination.  However, his gait was cited as normal and the examiner reported that there was no spinal deformity.  As such, his disability symptoms more nearly approximate the criteria for a 10 percent rating, and a rating in excess of 10 percent prior to February 4, 2011 is not warranted.       

With respect to the rating criteria for IVDS, the Board finds no evidence of record of physician-prescribed bedrest for treatment of the Veteran's back disability.  The Veteran specifically denied such bedrest in his 2010 examination.  Furthermore, there is no evidence on examination of associated neurological symptoms that warrant a separate rating.  Straight leg raise testing was normal, as was strength testing.  Reflexes were only slightly decreased. No neurological abnormalities were found.

From February 4, 2011

A February 2011 VA examination showed a worsening in the Veteran's lumbar spine symptoms.  The Veteran showed flexion to 60 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 20 degrees.  The Veteran's combined range of motion was 130 degrees.  There was no additional limitation in range of motion with repetitive use testing.  The Veteran's posture and gait were normal.   The physical examination was negative for gibbus, kyphosis, lumbar lordosis, lumbar flattening, list, scoliosis, and thoracolumbar ankylosis.  

The Veteran was also afforded a VA examination in June 2017.  The Veteran showed forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 5 degrees and left lateral rotation to 5 degrees.  There was no additional loss of range of motion with repetitive use testing.  The Veteran showed pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  With respect to the contralateral joint the examiner noted evidence of pain with passive range of motion and no evidence of pain with non weight bearing.  

Notably, the VA examiner specifically found that there was pain on passive range of motion testing, pain when in non-weight bearing and weight bearing, and noted that contralateral joints were affected.  Although the examination report did not contain the results of the passive and non weight bearing ranges of motion, the examination is adequate as the principles of Correia are satisfied.   See Correia, 28 Vet. App. 158 (finding that 38 C.F.R. § 4.59 requires that joints be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite joint).  The Veteran's sensory examinations were normal.  The examination was negative for radiculopathy, ankylosis, and IVDS. 

In sum, the competent lay and medical evidence of record shows the Veteran's lumbar spine disability symptoms more nearly approximate the criteria for a 20 percent rating from February 4, 2011.  The evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  Similarly, the Veteran's medical history is negative for any ankylosis of the thoracolumbar spine.  Thus the Veteran's lumbar spine symptoms from February 4, 2011 do not more nearly approximate the criteria for a 50 percent or 100 percent rating.  Furthermore, the Board finds that February 4, 2011, the date of his VA examination, is the earliest date upon which it is factually ascertainable that the Veteran experienced a worsening of symptoms.  Additionally, no neurological abnormalities were found, and there is no evidence of physician-prescribed bedrest.  In sum, a rating in excess of 20 percent from February 4, 2011 is not warranted. 
In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for a muscle disorder, to include fibromyalgia and myofascial pain syndrome, is denied.  

Entitlement to a disability rating in excess of 10 percent prior to February 4, 2011 for lumbosacral spondylosis with facet joint arthropathy (degenerative arthritis) is denied. 

Entitlement to a rating in excess of 20 percent from February 4, 2011 for lumbosacral spondylosis with facet joint arthropathy (degenerative arthritis) is denied. 

REMAND

In August 2016, the Veteran submitted a timely notice of disagreement with regard to the August 2016 rating decision, which granted service connection for a lumbar spine disability, effective January 13, 2009.  He specifically set forth arguments with respect to the effective date of service connection.  VA has not yet provided a statement of the case with regard to the issue.  As such, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The issue will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issue of an earlier effective date for service connection for lumbosacral spondylosis with facet joint arthropathy.  Do not certify this issue to the Board unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


